                 Case 2:20-cv-00686-RAJ Document 8 Filed 09/23/20 Page 1 of 1




 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 6

 7   HUN PARK,

 8                             Petitioner,             Case No. C20-0686-RAJ

 9          v.                                         ORDER OF DISMISSAL

10   ICE FIELD OFFICE DIRECTOR,
11                             Respondent.
12

13          Having reviewed the Report and Recommendation of the Honorable Mary Alice

14
     Theiler, United States Magistrate Judge, any objections or responses to that, and the
     remaining record, the Court finds and ORDERS:
15
            (1)     The Court ADOPTS the Report and Recommendation;
16          (2)     The Government’s motion to dismiss, Dkt. 4, is GRANTED;
17          (3)     Petitioner’s habeas petition is DENIED, and this action is DISMISSED

18   without prejudice; and,
            (4)     The Clerk is directed to send copies of this Order to the parties and to Judge
19
     Theiler.
20
            Dated this 23rd day of September, 2020.
21

22                                                     A
23                                                     The Honorable Richard A. Jones
                                                       United States District Judge



     ORDER OF DISMISSAL - 1
